AMENDED AND RESTATED SEVERANCE AGREEMENT
BETWEEN MEREDITH CORPORATION AND EXECUTIVE OFFICERS

This Agreement is entered into as of the day of __________, _______, by and
between MEREDITH CORPORATION, an Iowa corporation (the "Company"), and
___________________________ (the "Executive").

WHEREAS, the Executive has been offered and has accepted a high level position
with the Company, and the Company recognizes the valuable services that the
Executive can provide to the Company and desires to be assured that Executive
will be available to actively participate in the business of the Company; and

WHEREAS, the Executive is willing to accept employment with the Company but
desires assurance that in the event of any change in control of the Company he
will continue to have the responsibility and status of the position to which he
was appointed; serve the Company but desires assurance that in the event of any
change in control of the Company he will continue to have the responsibility and
status he has earned; and

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the Company and the Executive hereby agree as follows:

Term
. This Agreement shall commence on the date hereof and shall terminate, except
to the extent that any obligation of the Company hereunder remains unpaid as of
such time, upon the earliest of (i) three (3) years from the date hereof;
(ii) the termination of the Executive's employment with the Company based on
death, "Disability" (as defined in Section 3(b)), "Mandatory Retirement" (as
defined in Section 3(c)) or "Cause" (as defined in Section 3(d)) or by the
Executive other than for "Good Reason" (as defined in Section 3(e)); and (iii)
two (2) years from the date of a "Change in Control of the Company" (as defined
in Section 2) if the Executive is employed by the Company as of such time. The
three (3) year period referred to in item (i) above shall automatically be
extended for an additional year on each anniversary date of this Agreement to
renew the three year period referred to in item (i) above, unless the Company
gives written notice to the contrary to the Executive at least thirty (30) days
prior to such anniversary date; provided that the Company may not deliver a
notice of nonrenewal after (A) a Potential Change in Control (as defined in
Section 2 hereof) unless the Board of Directors of the Company (the "Board") has
adopted a Nullification Resolution (as defined in Section 2 hereof) with respect
to such Potential Change in Control or (B) a Change in Control (as defined in
Section 2 hereof).
Change in Control
.
Payment of Severance
. No compensation shall be payable under this Agreement unless and until (a)
there shall have been a Change in Control of the Company while the Executive is
still an employee of the Company and (b) the Executive is no longer an employee
of the Company as a result of a termination by the Company other than pursuant
to Sections 3(b), 3(c) or 3(d) hereof or by the Executive for Good Reason;
provided
,
however
, that notwithstanding anything in this Agreement to the contrary, if a Change
in Control of the Company occurs and if the Executive's employment with the
Company is terminated prior to the date on which the Change in Control of the
Company occurs, and if there is a reasonable basis that such termination of
employment (1) was at the request of a third party that has taken steps
reasonably calculated to effect a Change in Control of the Company or (2)
otherwise arose in connection with or anticipation of a Change in Control of the
Company, then such termination of employment shall be treated as a termination
of the Executive's employment following a Change in Control of the Company.
Change in Control Defined
. For purposes of this Agreement, a "Change in Control" of the Company shall
mean:
 i.   the acquisition by any individual, entity or group (within the meaning of
      Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
      amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
      the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
      more of either (x) the then-outstanding shares of common stock of the
      Company (the "Outstanding Company Common Stock") or (y) the combined
      voting power of the then-outstanding voting securities of the Company
      entitled to vote generally in the election of directors (the "Outstanding
      Company Voting Securities"); provided, however, that, for purposes of this
      definition, the following acquisitions shall not constitute a Change in
      Control: (i) any acquisition directly from the Company, (ii) any
      acquisition by the Company, (iii) any acquisition by any employee benefit
      plan (or related trust) sponsored or maintained by the Company or any
      company controlled by, controlling or under common control with the
      Company or (iv) any acquisition by any corporation pursuant to a
      transaction that complies with Sections (iii)(A), (iii)(B) and (iii)(C) of
      this definition;
 ii.  individuals who, as of the date hereof, constitute the Board (the
      "Incumbent Board") cease for any reason to constitute at least a majority
      of the Board; provided, however, that any individual becoming a director
      subsequent to the date hereof whose election, or nomination for election
      by the Company's shareholders, was approved by a vote of at least a
      majority of the directors then comprising the Incumbent Board shall be
      considered as though such individual were a member of the Incumbent Board,
      but excluding, for this purpose, any such individual whose initial
      assumption of office occurs as a result of an actual or threatened
      election contest with respect to the election or removal of directors or
      other actual or threatened solicitation of proxies or consents by or on
      behalf of a Person other than the Board;
 iii. consummation of a reorganization, merger, statutory share exchange or
      consolidation or similar corporate transaction involving the Company or
      any of its subsidiaries, a sale or other disposition of all or
      substantially all of the assets of the Company, or the acquisition of
      assets or stock of another entity by the Company or any of its
      subsidiaries (each, a "Business Combination"), in each case unless,
      following such Business Combination, (A) all or substantially all of the
      individuals and entities that were the beneficial owners of the
      Outstanding Company Common Stock and the Outstanding Company Voting
      Securities immediately prior to such Business Combination beneficially
      own, directly or indirectly, more than 50% of the then-outstanding shares
      of common stock and the combined voting power of the then-outstanding
      voting securities entitled to vote generally in the election of directors,
      as the case may be, of the corporation resulting from such Business
      Combination (including, without limitation, a corporation that, as a
      result of such transaction, owns the Company or all or substantially all
      of the Company's assets either directly or through one or more
      subsidiaries) in substantially the same proportions as their ownership
      immediately prior to such Business Combination of the Outstanding Company
      Common Stock and the Outstanding Company Voting Securities, as the case
      may be, (B) no Person (excluding any corporation resulting from such
      Business Combination or any employee benefit plan (or related trust) of
      the Company or such corporation resulting from such Business Combination)
      beneficially owns, directly or indirectly, 20% or more of, respectively,
      the then-outstanding shares of common stock of the corporation resulting
      from such Business Combination or the combined voting power of the
      then-outstanding voting securities of such corporation, except to the
      extent that such ownership existed prior to the Business Combination, and
      (C) at least a majority of the members of the board of directors of the
      corporation resulting from such Business Combination were members of the
      Incumbent Board at the time of the execution of the initial agreement or
      of the action of the Board providing for such Business Combination; or
 iv.  approval by the shareholders of the Company of a complete liquidation or
      dissolution of the Company.

Notwithstanding anything to the contrary in this Agreement, (A) no Change in
Control of the Company shall be deemed to have occurred for purposes of this
Agreement as a result of any agreement, transaction or Business Combination
involving solely shareholders of the Company who are descendants of E. T.
Meredith, founder of the Company or trusts for the benefit of such individuals
or entities, the voting power of which is controlled by such Persons (the
"Meredith Shareholders") so long as the Meredith Shareholders continue to own
more than 50% of the Outstanding Company Voting Securities following such
transaction and (B) no transaction pursuant to clause (i) of this definition
shall constitute a Change in Control of the Company so long as the Meredith
Shareholders own more than 50% of the Outstanding Company Voting Securities
immediately following such transaction, unless and until the Meredith
Shareholders own 50% or less of the Outstanding Company Voting Securities while
the Person making the acquisition under clause (i) of the definition continues
to own 20% or more of the Outstanding Company Voting Securities or the
Outstanding Company Common Stock.

Potential Change in Control
. For the purposes of this Agreement, a "Potential Change in Control" shall be
deemed to have occurred if (i) any Person commences a tender offer, with
adequate financing, which, if consummated, would result in such Person having
the "beneficial ownership" (within the meaning of Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 10% or
more of the outstanding voting power of the Company; (ii) the Company enters
into an agreement the consummation of which would constitute a Change in
Control; (iii) any person (including any group (within the meaning of Rule
13d-5(b) under the Exchange Act)) other than the Company attempts, directly or
indirectly, to replace more than 25% of the directors of the Company; or (iv)
any other event occurs which the Board declares to be a Potential Change in
Control. Notwithstanding the foregoing, if, after a Potential Change in Control
and before a Change in Control, the Board makes a good faith determination that
such Potential Change in Control will not result in a Change in Control, the
Board may nullify the effect of the Potential Change in Control (a
"Nullification") by resolution (a "Nullification Resolution"), in which case the
Executive shall have no further rights and obligations under this Agreement by
reason of such Potential Change in Control.

Termination Following Change in Control
.
Termination
. If a Change in Control of the Company shall have occurred while the Executive
is still an employee of the Company, the Executive shall be entitled to the
compensation provided in Section 4 upon the subsequent termination of the
Executive's employment with the Company by the Executive or by the Company
within the two (2) year period immediately following a Change in Control of the
Company unless such termination is as a result of the Executive's (i) death;
(ii) Disability; (iii) Mandatory Retirement; (iv) termination by the Company for
Cause; or (v) termination by the Executive other than for Good Reason.
Disability
. If, as a result of the Executive's incapacity due to physical or mental
illness, (i) the Executive shall have been absent from his duties with the
Company on a full-time basis for nine (9) months and (ii) within thirty (30)
days after such nine (9) month period a "Notice of Termination" (as defined in
Section 3(f)) is given by the Company to the Executive and (iii) thereafter the
Executive shall not have returned to the full-time performance of the
Executive's duties, the Company may terminate this Agreement for "Disability".
Mandatory Retirement
. The term "Mandatory Retirement" as used in this Agreement shall mean
termination by the Company or the Executive of the Executive's employment based
on the Executive's having reached age sixty-five (65) or such other age as shall
have been specified as the Executive's mandatory retirement age under the
Company's retirement policy.
Cause
. The Company may terminate the Executive's employment for Cause. For purposes
of this Agreement only, the Company shall have "Cause" to terminate the
Executive's employment hereunder only upon (i) the willful and continued failure
of the Executive to attempt to perform substantially his duties with the Company
(other than any such failure resulting from Disability), after a demand for
substantial performance is delivered to the Executive by the Board or the Chief
Executive Officer of the Company, which specifically identifies the manner in
which the Executive has not attempted to substantially perform his duties, or
(ii) the engaging by the Executive in willful misconduct which is materially
injurious to the Company, monetarily or otherwise. For purposes of this Section
3(d), no act, or failure to act, on the part of the Executive shall be
considered "willful" unless it is done, or omitted to be done, by the Executive
in bad faith and without reasonable belief that the Executive's action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of at least 3/4 of the Board
(excluding the Executive) at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Board) finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this
Section 3(d) and specifying the particulars thereof.
Good Reason
. The Executive may terminate his employment for Good Reason if (A) the
Executive provides written notice of such Good Reason to the Company within
ninety (90) days of its initial existence, (B) such Good Reason has not been
corrected or cured by the Company within thirty (30) days after receipt by the
Company of written notice thereof, and (C) thereafter, the Executive provides a
Notice of Termination within two years of the initial existence of such Good
Reason. For purposes of this Agreement "Good Reason" shall mean any of the
following:
 i.    the assignment to the Executive by the Company of duties adversely
       inconsistent with the Executive's position, duties, responsibilities and
       status with the Company immediately prior to a Change in Control of the
       Company, a diminution of the Executive's position, duties,
       responsibilities and status with the Company as in effect immediately
       prior to a Change in Control of the Company (even if such diminution is
       solely the result of the Company's ceasing to be a publicly traded
       entity), or an adverse change in the Executive's titles or offices as in
       effect immediately prior to a Change in Control of the Company, or any
       removal of the Executive from or any failure to reelect the Executive to
       any of such positions, except in connection with the termination of his
       employment for Disability, Mandatory Retirement or Cause or by the
       Executive other than for Good Reason;
 ii.   a reduction by the Company in the Executive's base salary as in effect
       immediately prior to the time of a Change in Control of the Company or
       the Company's failure to increase (within 12 months of the Executive's
       last increase in base salary) the Executive's base salary after a Change
       in Control of the Company in an amount which at least equals, on a
       percentage basis, the average percentage increase in base salary for all
       officers of the Company effected in the preceding twelve (12) months;
 iii.  any failure by the Company to continue in effect any plan or arrangement,
       including without limitation benefit and incentive plans, in which the
       Executive is participating immediately prior to the time of a Change in
       Control of the Company (hereinafter referred to as "Plans"), unless the
       Company provides for the Executive to participate in replacement benefit
       and incentive plans no less favorable in the aggregate than the Plans, or
       the taking of any action by the Company which would adversely affect the
       Executive's participation in or materially reduce the Executive's
       benefits under any such Plan or replacement plan or deprive the Executive
       of any material fringe benefit enjoyed by the Executive immediately prior
       to the time of a Change in Control of the Company;
 iv.   the Executive's relocation to any place more than twenty-five (25) miles
       from the location at which the Executive performed his duties immediately
       prior to the time of a Change in Control of the Company, except for
       required travel by the Executive on the Company's business to an extent
       substantially consistent with the Executive's business travel obligations
       immediately prior to the time of a Change in Control of the Company;
 v.    any failure by the Company to provide the Executive with the number of
       annual paid vacation days to which the Executive is entitled immediately
       prior to the time of a Change in Control of the Company;
 vi.   any material breach by the Company of any provision of this Agreement or
       any other material agreement with the Executive;
 vii.  any failure by the Company to obtain the assumption of this Agreement by
       any successor or assign of the Company; or
 viii. any purported termination of the Executive's employment which is not
       effected pursuant to a Notice of Termination satisfying the requirements
       of Section 3(f), and for purposes of this Agreement, no such purported
       termination shall be effective.

For purposes of this Section 3(e), any good faith determination of Good Reason
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason pursuant
to a Notice of Termination given during the 30-day period immediately following
the first anniversary of the Change in Control shall be deemed to be a
termination for Good Reason for all purposes of this Agreement. The Executive's
mental or physical incapacity shall not affect the Executive's ability to
terminate employment for Good Reason.

Notice of Termination
. Any termination by the Company pursuant to Section 3(b), 3(c), or 3(d) or by
the Executive pursuant to Section 3(e) shall be communicated by a Notice of
Termination. For purposes of this Agreement, a "Notice of Termination" shall
mean a written notice which shall indicate those specific termination provisions
in this Agreement relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated. For purposes of this
Agreement, no such purported termination by the Company shall be effective
without such Notice of Termination.
Date of Termination
. "Date of Termination" shall mean (a) if this Agreement is terminated by the
Company for Disability, thirty (30) days after Notice of Termination is given to
the Executive (provided that the Executive shall not have returned to the
performance of the Executive's duties on a full-time basis during such 30-day
period) or (b) if the Executive's employment is terminated by the Company for
any other reason or by the Executive for Good Reason, the date on which a Notice
of Termination is given; provided that if within thirty (30) days after any
Notice of Termination is given to the Executive by the Company the Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination shall be the date the dispute is finally determined, whether by
mutual agreement by the parties or upon final judgment, order or decree of a
court of competent jurisdiction (the time for appeal therefrom having expired
and no appeal having been perfected).

Severance Payment upon Termination of Employment
. If, during the two (2) year period immediately following a Change in Control
of the Company, the Company shall terminate the Executive's employment other
than pursuant to Section 3(b), 3(c) or 3(d) or if the Executive shall terminate
his employment for Good Reason, then the Company shall pay to the Executive the
following as severance pay (the "Severance Payment"):
 a. a lump sum in cash, within five (5) days of the Date of Termination, equal
    to the sum of (1) three (3) times the sum of (i) Executive's annual base
    salary (based upon the highest annual rate of base salary earned by the
    Executive during the twelve (12) month period immediately preceding the Date
    of Termination (the "Annual Base Salary")) and (ii) the higher of (x)
    Executive's target annual incentive compensation for the year in which the
    Date of Termination occurs or (y) the highest annual incentive compensation
    paid to the Executive in respect of the three (3) fiscal years of the
    Company immediately prior to the year in which a Change in Control of the
    Company occurs (such higher amount, the "Annual Bonus"), (2) the Executive's
    annual base salary through the Date of Termination and any previously earned
    and due annual incentive payments, to the extent not theretofore paid, (3)
    any accrued vacation pay, (4) any compensation previously deferred by the
    Executive (together with any accrued interest or earnings thereon) and (5)
    the product of (x) the Annual Bonus and (y) a fraction, the numerator of
    which is the number of days in the fiscal year in which the Date of
    Termination occurs through the Date of Termination and the denominator of
    which is 365 (and any payment under this clause (5) shall offset any amounts
    otherwise due as an annual incentive bonus for the fiscal year in which the
    Date of Termination occurs);
 b. the Executive and his eligible dependents shall continue, to the extent
    permitted by law, to be covered by all executive services, programs and
    perquisites and insurance plans or programs in which the Executive
    participates in effect immediately prior to the time of the Change in
    Control of the Company (or any successor executive services, programs and
    perquisites and insurance plans or programs, to the extent more favorable to
    the Executive), including without limitation medical coverage and officer
    medical reimbursement, group and executive supplemental life insurance,
    short-term and long-term disability for thirty-six (36) months after the
    Executive's Date of Termination; in addition, notwithstanding anything to
    the contrary contained in any other agreement, all rights that have not
    previously vested relating to stock options and restricted stock shall
    immediately vest and all restrictions shall be waived, but such vesting and
    waiver of restrictions shall occur under this Agreement only in the event of
    a Change in Control under Section 2(b)(i); provided, however, that if during
    such thirty-six (36) month time period the Executive should enter into
    employment with a new employer and become eligible to receive comparable
    insurance benefits, the continued insurance benefits described herein shall
    be secondary to those provided under the plans of such employer during such
    applicable period of eligibility. In the event the Executive is ineligible,
    for whatever reason, to continue to be so covered with respect to any of the
    above-referenced plans or programs, the Company shall provide substantially
    equivalent coverage through other sources. Following the end of the
    thirty-six (36) month period during which medical benefits are provided, the
    Executive shall be eligible for continued health coverage under "COBRA" as
    if the Executive's employment with the Company had terminated as of the end
    of such period. For purposes of calculating the Executive's age and years of
    service for determining eligibility (but not the time of commencement of
    benefits) of the Executive for the Company's retiree medical and life
    insurance benefits, the Executive shall be considered to have remained
    employed until thirty-six (36) months after the Date of Termination and to
    have retired on the last day of such period, and such benefits, and costs to
    the Executive of such coverage, shall be no less favorable to the Executive
    than as in effect as of the Change in Control of the Company and shall not
    be effected by any subsequent employment of the Executive. Notwithstanding
    anything to the contrary, all such reimbursements or in-kind benefits
    provided for in this Section 4(b) shall be payable by the Company on or
    before the last day of the Executive's taxable year following the taxable
    year in which the expense was incurred. The expenses paid or in-kind
    benefits provided by the Company during any taxable year of the Executive
    will not affect the expense paid or in-kind benefits provided by the Company
    in another taxable year. This right to reimbursement or in-kind benefits is
    not subject to liquidation or exchange for another benefit;
 c. a lump-sum in cash, payable within five (5) days after the Date of
    Termination, equal to the excess (without present value discount, as a
    result of receiving such amount prior to the end of the thirty-six (36)
    month period following the Date of Termination) of (a) the actuarial
    equivalent of the benefit under the qualified defined benefit retirement
    plan of the Company or any affiliate in which the Executive participates
    immediately prior to the Change in Control of the Company, or under any such
    plan with more favorable benefits in which the Executive participates
    following the Change in Control of the Company (the "Retirement Plan"), and
    any excess or supplemental retirement plan, program or arrangement of the
    Company or any affiliate in which the Executive participates immediately
    prior to the Change in Control of the Company or under any such plans,
    programs or arrangements with more favorable benefits in which the Executive
    participates following the Change in Control of the Company (together, the
    "SERP") that the Executive would receive if the Executive's employment
    continued for thirty-six (36) months after the Date of Termination, assuming
    for this purpose that (i) the Executive is fully vested in all benefits to
    be calculated under this clause (a), (ii) the Executive is treated as having
    attained thirty-six (36) additional months of age under the Retirement Plan
    or the SERP, including for purposes of reducing any otherwise applicable
    actuarial reduction, but not for purposes of reducing the number of years of
    the Executive's life expectancy, and (iii) the Executive's annualized
    compensation over the thirty-six (36) month period, for purposes of
    calculating the benefits under this clause (a) pursuant to the benefit
    formulas for the Retirement Plan and SERP, is the Annual Base Salary and
    Annual Bonus, over (b) the actuarial equivalent of the Executive's actual
    benefit (paid or payable), if any, under the Retirement Plan and the SERP as
    of the Date of Termination; provided, that the actuarial assumptions used
    for determining actuarial equivalence in this Section 4(c) shall be no less
    favorable to the Executive than the most favorable in effect under the
    Retirement Plan and SERP, as the case may be, immediately prior to the
    Change in Control of the Company or on the Date of Termination; and
 d. to the extent not theretofore paid or provided, the Company shall timely pay
    or provide to the Executive any other amounts or benefits required to be
    paid or provided or that the Executive is eligible to receive under any
    plan, program, policy or practice or contract or agreement of the Company.
 e. a lump-sum in cash, payable within five (5) days after the Date of
    Termination, equal to the product of (i) three (3) times (ii) the total
    matching contributions made by the Company on behalf of the Executive under
    the Company's tax qualified defined contribution plan (and under any
    non-qualified defined contribution plan providing matching contributions)
    during, for each plan, the last plan year ending prior to the year in which
    the Change of Control occurs, plus any Company matching contributions under
    such plans forfeited as of the Date of Termination.
    Certain Additional Payments
    .
     i.   In the event that any payment received or to be received by the
          Executive in connection with a Change in Control of the Company or the
          termination of the Executive's employment (whether payable pursuant to
          the terms of this Agreement or any other plan, arrangement or
          agreement with the Company, any person whose actions result in a
          change in control of the Company or any person affiliated with the
          Company or such person (together with the Severance Payment, the
          "Total Payments", and each a "Payment")) would be subject to the
          excise tax imposed by Section 4999 of the Internal Revenue Code of
          1986, as amended (the "Code"), or any corresponding provisions of
          state or local tax laws, or any interest or penalties are incurred by
          the Executive with respect to such excise tax (such excise tax,
          together with any such interest and penalties, is hereinafter
          collectively referred to as (the "Excise Tax")), then the Executive
          shall be entitled to receive an additional payment (a "Gross-Up
          Payment") in an amount such that after payment by the Executive of all
          taxes (including, but not limited to, any income taxes, employment
          taxes, Excise Taxes and any interest or penalties imposed with respect
          to any such taxes) imposed upon the Gross-Up Payment, the Executive
          will retain an amount of the Gross-Up Payment equal to the Excise Tax
          imposed upon the Payments. Notwithstanding the foregoing provisions of
          this Section 4(f), if it shall be determined that the Executive is
          entitled to a Gross-Up Payment, but that the portion of the Payments
          that would be treated as "parachute payments" under Section 280G of
          the Code does not exceed 105% of the greatest amount (the "Safe Harbor
          Amount") that could be paid to the Executive such that the receipt of
          Payments would not give rise to any Excise Tax, then no Gross-Up
          Payment shall be made to the Executive and the amounts payable under
          this Agreement shall be reduced so that the Total Payments are reduced
          to the Safe Harbor Amount. The reduction of the amounts payable under
          this Agreement, if applicable, shall be made by first reducing the
          payments under Section 4(a)(i); unless an alternative method of
          reduction is elected by the Executive. For purposes of reducing the
          Total Payments to the Safe Harbor Amount, only amounts payable under
          this Agreement (and no other Payments) shall be reduced. If the
          reduction of the amount payable under this Agreement would not result
          in a reduction of the Payments to the Safe Harbor Amount, no amounts
          payable under the Agreement shall be reduced pursuant to this Section
          4(f). The Company's obligation to make Gross-Up Payments under this
          Section 4(f) shall not be conditioned upon the Executive's termination
          of employment.
     ii.  All determinations required to be made under this Section, including
          whether and when a Gross-Up Payment is required and the amount of such
          Gross-Up Payment and the assumptions to be utilized in arriving at
          such determination, shall be made by the Company's independent
          accountants (the "Accountants") in consultation with the Executive and
          his advisors. The Accountants shall provide detailed supporting
          calculations to the Executive within fifteen (15) business days of the
          receipt of notice from the Executive that there has been a Payment
          (or, if later, within fifteen (15) days of the date it is determined
          by the Accountants that the Payment is subject to the Excise Tax). Any
          Gross-Up Payment, as determined pursuant to this Section, shall be
          paid by the Company to the Executive within five days of the receipt
          of the Accountant's determination. As a result of the uncertainty in
          the application of Section 4999 of the Code, it is possible that
          Gross-Up Payments may not have been made by the Company that should
          have been made ("Underpayment"), consistent with the calculations
          required to be made hereunder. In the event that the Company exhausts
          its remedies pursuant to Section 4(f) and the Executive thereafter is
          required to make a payment of any Excise Tax, any such Underpayment
          shall be promptly paid by the Company to or for the benefit of the
          Executive. If it is established pursuant to a final determination of a
          court or an Internal Revenue Service proceeding or the opinion of
          independent counsel agreed upon by the parties that the Excise Tax is
          less than the amount taken into account under Section 4(f) of this
          Agreement, the Executive shall repay to the Company within thirty (30)
          days of the Executive's receipt of notice of such final determination
          or opinion the portion of the Gross-Up Payment attributable to such
          reduction (plus the portion of the Gross-Up Payment attributable to
          the Excise Tax and federal, state and local income tax imposed on the
          Gross-Up Payment being repaid by the Executive if such repayment
          results in a reduction in Excise Tax or a federal, state and local
          income tax deduction) plus any interest received by the Executive on
          the amount of such repayment.
     iii. The Executive shall notify the Company in writing of any claim by the
          Internal Revenue Service that, if successful, would require the
          payment by the Company of the Gross-Up Payment. Such notification
          shall be given as soon as practicable but no later than ten business
          days after the Executive is informed in writing of such claim and
          shall apprise the Company of the nature of such claim and the date on
          which such claim is requested to be paid. The Executive shall not pay
          such claim prior to the expiration of the 30-day period following the
          date on which the Executive gives such notice to the Company (or such
          shorter period ending on the date that any payment of taxes with
          respect to such claim is due). If the Company notifies the Executive
          in writing prior to the expiration of such period that it desires to
          contest such claim, the Executive shall:
           A. give the Company any information reasonably requested by the
              Company relating to such claim,
           B. take such action in connection with contesting such Claim as the
              Company shall reasonably request in writing from time to time,
              including, without limitation, accepting legal representation with
              respect to such claim by an attorney reasonably selected by the
              Company,
           C. cooperate with the Company in good faith in order effectively to
              contest such claim, and
           D. permit the Company to participate in any proceedings relating to
              such claim;
    
          provided
    
          ,
          however
          , that the Company shall bear and pay directly all costs and expenses
          (including additional interest and penalties) incurred in connection
          with such contest and shall indemnify and hold the Executive harmless,
          on an after-tax basis, for any Excise Tax or income tax (including
          interest and penalties with respect thereto) imposed as a result of
          such representation and payment of costs and expenses. Without
          limitation on the foregoing provisions of this Section 4(f), the
          Company shall control all proceedings taken in connection with such
          contest and, at its sole option, may pursue or forgo any and all
          administrative appeals, proceedings, hearings and conferences with the
          taxing authority in respect of such claim and may, at its sole option,
          either direct the Executive to pay the tax claimed and sue for a
          refund or contest the claim in any permissible manner, and the
          Executive agrees to prosecute such contest to a determination before
          any administrative tribunal, in a court of initial jurisdiction and in
          one or more appellate courts, as the Company shall determine;
          provided
          ,
          however
          , that if the Company directs the Executive to pay such claim and sue
          for a refund, the Company shall advance the amount of such payment to
          the Executive, on an interest-free basis, and shall indemnify and hold
          the Executive harmless, on an after-tax basis, from any Excise Tax or
          income tax (including interest or penalties with respect thereto)
          imposed with respect to such advance or with respect to any imputed
          income with respect to such advance; and further provided that any
          extension of the statute of limitations relating to payment of taxes
          for the taxable year of the Executive with respect to which such
          contested amounts claimed to be due is limited solely to such
          contested amount. Furthermore, the Company's control of the contest
          shall be limited to issues with respect to which a Gross-Up Payment
          would be payable hereunder and the Executive shall be entitled to
          settle or contest, as the case may be, any other issue raised by the
          Internal Revenue Service or any other taxing authority.
    
          
    
     iv.  If, after the receipt by the Executive of an amount advanced by the
          Company pursuant to Section 4(f), the Executive becomes entitled to
          receive any refund with respect to such claim, the Executive shall
          (subject to the Company's complying with the requirements of Section
          4(f)) promptly pay to the Company the amount of such refund (together
          with any interest paid or credited thereon after taxes applicable
          thereto). If, after the receipt by the Executive of an amount advanced
          by the Company pursuant to Section 4(f), a determination is made that
          the Executive shall not be entitled to any refund with respect to such
          claim and the Company does not notify the Executive in writing of its
          intent to contest such denial of refund prior to the expiration of 30
          days after such determination, then such advance shall be forgiven and
          shall not be required to be repaid and the amount of such advance
          shall offset, to the extent thereof, the amount of Gross-Up Payment
          required to be paid.
     v.   Notwithstanding any other provision of this Section 4, the Company
          may, in its sole discretion, withhold and pay over to the Internal
          Revenue Service or any other applicable taxing authority, for the
          benefit of the Executive, all or any portion of any Gross-Up Payment,
          and the Executive hereby consents to such withholding; provided, that
          such withholding shall in no event place the Executive in a less
          favorable tax position.
     vi.  Notwithstanding any other provision of this Section 4, payments
          provided for under this Section 4(f) shall be paid by the Company no
          later than the end of the Executive's taxable year next following the
          Executive's taxable year in which the Executive remits (directly or
          indirectly) the related taxes, or where in the case of an audit or
          litigation no taxes are remitted, the end of the Executive's taxable
          year next following the Executive's taxable year in which the audit is
          completed or there is a final and nonappealable settlement or other
          resolution of the litigation.

No Obligation To Seek Further Employment; No Effect on Other Contractual Rights
.
 a. The Executive shall not be required to seek other employment, nor shall the
    amount of any payment provided for under this Agreement be reduced by any
    compensation earned by the Executive as the result of employment by another
    employer after the Date of Termination, or otherwise, except as may be
    provided under Section 4(b) with respect to medical insurance benefits. The
    Company's obligation to make the payments provided for in this Agreement and
    otherwise to perform its obligations hereunder shall not be affected by any
    set-off, counterclaim, recoupment, defense, or other claim, right or action
    that the Company may have against the Executive or others.
 b. The provisions of this Agreement, and any payment provided for hereunder,
    shall not reduce any amounts otherwise payable, or in any way diminish the
    Executive's existing rights, or rights which would accrue solely as a result
    of the passage of time, under any employee benefit plan, program or policy
    of the Company. Notwithstanding the foregoing, if the Executive receives
    payments and benefits pursuant to this Agreement, the Executive shall not be
    entitled to any severance pay or benefits under any severance plan, program
    or policy of the Company or its affiliates, unless otherwise specifically
    provided therein in a specific reference to this Agreement.

Successor to the Company
.
 a. The Company will require any successor or assign (whether direct or
    indirect, by purchase, merger, consolidation or otherwise) to all or
    substantially all of the business and/or assets of the Company, by agreement
    in form and substance satisfactory to the Executive, expressly, absolutely
    and unconditionally to assume and agree to perform this Agreement in the
    same manner and to the same extent that the Company would be required to
    perform it if no such succession or assignment had taken place. As used in
    this Agreement, "Company" shall mean the Company as hereinbefore defined and
    any successor or assign to its business and/or assets as aforesaid which
    executes and delivers the agreement provided for in this Section 6 or which
    otherwise becomes bound by all the terms and provisions of this Agreement by
    operation of law. If at any time during the term of this Agreement the
    Executive is employed by any corporation a majority of the voting securities
    of which is then owned by the Company, "Company" as used in Sections 3 and 4
    hereof shall in addition include such corporation. In such event, the
    Company agrees that it shall pay or shall cause such corporation to pay any
    amounts owed to the Executive pursuant to Sections 4 and 11 hereof.
 b. This Agreement shall inure to the benefit of and be enforceable by the
    Executive's personal and legal representatives, executors, administrators,
    successors, heirs, distributees, devisees and legatees. If the Executive
    should die while any amounts are still payable to him hereunder, all such
    amounts, unless otherwise provided herein, shall be paid in accordance with
    the terms of this Agreement to the Executive's devisee, legatee, or other
    designee or, if there be no such designee, to the Executive's estate.

Notice
. For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified mail, return receipt
registered, postage prepaid, as follows:

If to the Company:

Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: General Counsel

If to the Executive:

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

Miscellaneous
. No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to conflicts of law principles.
Validity
. The invalidity or unenforceability of any provisions of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
Counterparts
. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
Legal Fees and Expenses
. The Company agrees to pay as incurred (within 10 days following the Company's
receipt of an invoice from the Executive), to the full extent permitted by law,
all legal fees and expenses that the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus, in each case, interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code.
Section 409A Compliance
. Notwithstanding anything in this Agreement or elsewhere to the contrary:
 a. If payment or provision of any amount or other benefit that is "deferred
    compensation" subject to Section 409A of the Code at the time otherwise
    specified in this Agreement or elsewhere would subject such amount or
    benefit to additional tax pursuant to Section 409A(a)(1)(B) of the Code, and
    if payment or provision thereof at a later date would avoid any such
    additional tax, then the payment or provision thereof shall be postponed to
    the earliest date on which such amount or benefit can be paid or provided
    without incurring any such additional tax. In the event this Section
    requires a deferral of any payment, such payment shall be accumulated and
    paid in a single lump sum on such earliest date together with interest for
    the period of delay, compounded annually, equal to the prime rate (as
    published in The Wall Street Journal), and in effect as of the date the
    payment should otherwise have been provided.
 b. If any payment or benefit permitted or required under this Agreement, or
    otherwise, is reasonably determined by either party to be subject for any
    reason to a material risk of additional tax pursuant to Section
    409A(a)(1)(B) of the Code, then the parties shall promptly agree in good
    faith on appropriate provisions to avoid such risk without materially
    changing the economic value of this Agreement to either party.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

MEREDITH CORPORATION

Executive:

By:







 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 